Citation Nr: 1809367	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-31 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder.  

2.  Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to an initial rating in excess of 10 percent for shrapnel wound under the right eye.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for a neck disability. 

7.  Entitlement to service connection for a right shoulder (claimed as right arm) disability.
8.  Entitlement to service connection for a left upper extremity nerve disability.

9.  Entitlement to service connection for a right upper extremity nerve disability (claimed as numbness of right hand and fingertips), to include as secondary to a neck disability.

10.  Entitlement to service connection for prostatitis (claimed as enlarged prostate), to include as due to herbicide exposure.

11.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

12.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure.

13.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure. 

14.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1967 to February 1970, to include service in the Republic of Vietnam.  He received many awards for his service, including the Combat Infantryman Badge and the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

Entitlement to service connection for disabilities of the bilateral lower extremities was also certified to the Board for adjudication.  During the pendency of the appeal, the RO granted service connection.  See October 2015 Rating Decision.  Therefore, those issues are no longer before the Board. 

The claims of entitlement to service connection for a right arm disability and for peripheral neuropathy of the left and right upper extremities have been re-characterized as shown on the title page of this decision to reflect the medical evidence of record. 

The Veteran requested a travel board hearing on his VA Form 9, but later withdrew the request.  See November 2015 Correspondence.  There are no additional hearing requests in the record; therefore, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (e) (2017). 

The issues of entitlement to service connection for a neck disability, a right shoulder disability, peripheral neuropathy of the left and right upper extremities, prostatitis, hypertension, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran's service-connected acquired psychiatric disorder, to include PTSD and anxiety disorder, is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name. 

2.  The Veteran's service-connected diabetes mellitus, type II does not require insulin, a restricted diet, and regulation of activities. 

3.  The Veteran's service-connected shrapnel wound under the right eye does not have visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, ears, cheeks, lips), or with two or three characteristics of disfigurement. 

4.  The March 1970 rating decision that denied the Veteran's claim for entitlement to service connection for a low back disability was not appealed and is final.

5.  Evidence received since the final March 1970 rating decision is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, does relate to an unestablished fact necessary to substantiate the claim, and does raise a reasonable possibility of substantiating the claim.  

6.  Resolving all reasonable doubt in favor of the Veteran, his low back disability is etiologically related to his military service. 

7.  Resolving all reasonable doubt in favor of the Veteran, his erectile dysfunction is etiologically related to his service-connected diabetes mellitus, type II. 

8.  The Veteran does not have a current diagnosis of ischemic heart disease. 
CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 70 percent for the Veteran's service-connected acquired psychiatric disorder, to include PTSD and anxiety disorder, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. Part 4, including § 4.7 and Code 9411 (2017).

2.  The criteria for entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected diabetes mellitus, type II have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

3.  The criteria for entitlement to a disability rating in excess of 10 percent for the Veteran's service-connected shrapnel wound under the right eye have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Code 7800 (2017).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

6.  The criteria for service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, type II, have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.310 (2017).

7.  The criteria for service connection for ischemic heart disease, to include as secondary to herbicide exposure, have not been met.  38 U.S.C. §§ 1101, 1110, 1116 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating for an Acquired Psychiatric Disorder

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Veteran's service-connected acquired psychiatric disorder has been rated as 70 percent disabling by the RO under the provisions of Diagnostic Code 9411, effective July 28, 2010.  The Veteran maintains that his disability warrants a higher evaluation.   

Under Diagnostic Code 9411, a 70 percent is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2017).  

Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.  GAF scores ranging from 41 to 50 reflect serious symptoms.  

Turning to the medical evidence, at a VA Social Work consultation, the Veteran endorsed symptoms of nightmares, night sweats, heightened startle reaction, intrusive thoughts, and anger.  He denied hearing voices or hallucinations, except for hearing the voice of a soldier who was tortured nightly.  He denied homicidal or suicidal ideation.  The Veteran's insight and judgment were fair, his speech was coherent and relevant, his mood was depressed, and his affect was congruent.  The examiner noted that the Veteran had a loving spouse and VA support.  He was diagnosed with PTSD with a Global Assessment of Functioning (GAF) score of 50.  See September 2009 VA Treatment Record. 

A November 2009 private treatment record reflects that the Veteran was depressed and agitated with lots of anxiety, and had thoughts of dying, but no suicidal ideation or plan.  

At his January 2010 VA examination, the Veteran was neatly groomed and appropriately dressed.  He was fidgety with spontaneous speech and a tense attitude.  His affect was appropriate, and he was anxious, agitated, and elated.  His attention was intact, and he was oriented to person, place, and time.  His thought process was rational; however, he was preoccupied with the Vietnam experience.  He reported no delusions.  His judgment was appropriate; he understood the outcome of his behavior.  He also had proper insight, understanding that he had a psychiatric problem.  The Veteran endorsed sleep impairment and monthly panic attacks.  He reported that he had no hallucinations, did not engage in inappropriate behavior, and had fair impulse control, although he did report some episodes of violence.  His memory, both remote and recent, was assessed as normal.  His GAF score was 45.  See January 2010 VA Examination. 

An August 2010 VA Psychiatry Outpatient Note indicates that the Veteran continued to have difficulty with sleep and nightmares and frequent episodes of anxiety.  He stated that he experienced some suicidal behavior in service and once post service in the 1980s but said that he was doing "alright" now and would contact VA if any ideation became acute.  The examiner noted that he was tense and restless, wringing his hat during the appointment; however he was cooperative and alert.  He had tense/dysthymic affect.  There was no gross psychosis.  His GAF score was 48.  

A Vet Center Intake Assessment was taken in August 2010.  At that time the Veteran had no suicidal or homicidal plan or intent.  He endorsed symptoms of difficulty concentrating, learning, or recalling information, significant impairment in social or occupational functioning, excessive fatigue, sleep impairment, irritability or aggression, anxiety, depression, apathy or lack of spontaneity, and slowed thinking.  The examiner noted that the Veteran was dressed neatly.  He was anxious, with rapid, pressured speech.  He was oriented to time, place, and person, with normal memory function.  His affect was anxious and his motor activity was agitated and restless.  His judgment was fair.  

The Veteran was provided another VA examination in June 2011.  He reported being married for 44 years and getting along with his wife pretty well most of the time.  He noted that he had 3 sons, 6 grandchildren, and that his oldest son lived close by.  He reported that his social relationships were limited and that he had no time for hobbies, as he lived and worked on a chicken farm.  He attended that examination dressed casually.  The examiner noted that his speech was unremarkable and he was cooperative.  His affect was constricted and his mood was anxious and agitated.  The Veteran's attention was intact and he was oriented to person, time, and place.  His thought process was unremarkable.  He had no delusions and understood the outcome of his behavior.  The Veteran reported ongoing sleep impairment, recurrent intrusive and distressing recollections and dreams, intense psychological distress at exposure to internal or external cues, physiological reactivity at exposure to internal or external cues that resemble the distressing event, avoidance, diminished interest, feelings of detachment or estrangement from others, restricted range of affect, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The examiner noted that these symptoms were daily and were moderate to severe.  He stated that the Veteran had deficiencies in thinking due to intrusive trauma recollection, work issues due to anger and irritability, poor frustration tolerance, and mood issues characterized by anger, anxiety, and depression.  The examiner found that the Veteran's prognosis was poor as he had limited change over the years despite ongoing treatment records.  His GAF score was 45. 

In October 2012, the Veteran went to VA Outpatient Psychiatry stating that he was more depressed and withdrawn.  His GAF score was 45.  Later, in December 2012, he returned to VA Outpatient Psychiatry.  He was well-groomed with good hygiene.  He gave good eye contact, and his motor activity was normal and steady and devoid of involuntary movements.  His speech was normal, clear, cooperative, and calm.  He was oriented to time, place, and person.  He denied perceptual disturbances or hallucinations.  His insight and judgment were good.  His GAF score was 50.  

A third VA examination was provided in March 2013.  The Veteran endorsed symptoms such as depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty adapting to stressful situations.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas.  He further found that the ability to secure employment, physical or sedentary, would be substantially impaired due to the Veteran's PTSD and related anxiety.  His GAF score was 50.

A letter from the Veteran's counseling therapist at the Vet Center was received in July 2013.  The therapist wrote that the Veteran has little emotional control, his affect was flat and constricted except when angered, that he could become volatile with high levels of hyperarousal.  Further, he wrote that the Veteran had anxiety, chronic sleep problems, re-experiencing issues, and intrusive thoughts.  

The final VA examination was provided in November 2015.  The Veteran reported depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  Again, the examiner found that the Veteran had occupational and social impairment with deficiencies in most areas.  He stated that findings regarding emotional reactivity, anger, and irritability in response to minimal social demands and stress were consistent with the previous VA examination.  

In order to warrant a rating in excess of 70 percent, the Veteran's disability would have to be manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.

The Board notes that none of the four VA examinations or any of the outpatient treatment records, including the Veteran's GAF scores which ranged from 45 to 50, reflect findings that would warrant a rating in excess of 70 percent.  The Veteran did not exhibit most of the symptoms that would warrant a 100 percent rating.  While he did report hearing voices of the tortured soldier in September 2009, he denied hallucinations at all his other treatment sessions or VA examinations.  Therefore, the Board does not find that the Veteran's hallucinations rose to the level of being persistent.  Regarding social interaction and the ability to maintain relationships, the Board notes that the Veteran continues to be married and attends church regularly with his wife.  Although the Veteran has reported feelings of detachment and isolation, his social impairment cannot be said to be total.  With regard to occupational impairment, the Board notes that while the March 2013 examiner did state that his symptoms would substantially impair his ability to secure employment, none of the VA examiners found that the Veteran's PTSD was manifested by total occupational and social impairment.  Thus, despite the severity of his symptoms, it cannot be found that such symptoms have resulted in total occupational or social impairment.  Accordingly, entitlement to an evaluation in excess of 70 percent is denied.

Increased Rating for Diabetes Mellitus, Type II

The Veteran was service-connected for diabetes mellitus, type II in April 2012.  The Veteran was granted a disability rating of 20 percent under Diagnostic Code 7913.  The Veteran maintains that his disability warrants a higher evaluation. 

Under Diagnostic Code 7913, a 20 percent evaluation is assignable where diabetes mellitus requires insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent disability rating will be assigned when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either a progressive loss of weight and strength or complications which would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2017).

According to Note (1), following DC 7913, compensable complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered to be part of the diabetic process under DC 7913.  Id.

The Veteran was provided VA examinations in April 2012 and February 2013.  The examiners found that the Veteran was prescribed oral hypoglycemic agents for treatment.  No regulation of activities was required as part of the medical management of his diabetes.  The Veteran visited his diabetic care provider less than twice a month for episodes of ketoacidosis or hypoglycemic reactions and had not been hospitalized at all in the past twelve months for ketoacidosis or hypoglycemia.  He had no progressive unintentional weight loss or progressive loss of strength.  No other complications related to diabetes mellitus were identified.  

A Disability Benefits Questionnaire (DBQ) was completed in October 2014 by the physician's assistant at the Veteran's private treatment facility.  She found that the Veteran was prescribed oral hypoglycemic agents for treatment.  No regulation of activities was required as part of the medical management of his diabetes.  The Veteran never visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions and had not been hospitalized at all in the past twelve months for ketoacidosis or hypoglycemia.  He had no progressive unintentional weight loss or progressive loss of strength.  

VA treatment records further confirm that the Veteran takes oral hypoglycemic agents to control his diabetes.  See VA Treatment Records. 

The Board acknowledges that the last examination provided for the Veteran's diabetes mellitus was in October 2014.  However, the age of an examination is not, in and of itself a sufficient reason to require a new examination unless the Veteran has alleged that the examination of record is not representative of the current level of disability due to worsening.  In this case, the Veteran has made no statements regarding the worsening of his disability that would require any additional VA examination.  Thus, the Board may adjudicate this issue without prejudice to the Veteran. 

The Board finds that a rating in excess of 20 percent is not warranted.  While the Veteran has been taking oral medication for his diabetes mellitus, there is no evidence showing that insulin, a restricted diet, and regulation of activities are required to regulate his disability.  As such, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating for diabetes mellitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 4.3, 4.7 (2017).

Increased Rating for Shrapnel Wound under Right Eye

The Veteran was service-connected for shrapnel wound under his right eye in August 2010.  At that time, he was granted a 0 percent evaluation under Diagnostic Code 7800 effective the date of the claim, October 7, 2009.  He appealed the 0 percent rating.  During the pendency of the appeal, the RO increased the initial rating of the disability from 0 percent to 10 percent, effective the date of the claim.  See July 2013 Rating Decision.  As 10 percent is not the maximum benefit available for this disability and Veteran has not withdrawn the claim, the claim is still before the Board.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

Diagnostic Code 7800 contemplates burn and other scars or other disfigurement of the head, face, or neck.  A 10 percent evaluation is warranted for one characteristic of disfigurement.  A 30 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes, (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement. A 50 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes, (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement. An 80 percent evaluations is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or; with six or more characteristics of disfigurement. 

The Veteran was provided a VA examination in February 2013 to evaluate the shrapnel wound under his right eye.  The examiner found a 1x1 centimeter scar under the Veteran's right eyelid.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue identified.  There was no abnormal pigmentation or texture of the head, face, or neck.  The examiner marked that there was no gross distortion or asymmetry of the facial features or visible or palpable tissue loss.  The scar resulted in no limitation of function.  This examination is the basis of the current 10 percent evaluation. 

The Board acknowledges that the last examination provided for the Veteran's shrapnel wound was in February 2013.  However, the age of an examination is not, in and of itself a sufficient reason to require a new examination unless the Veteran has alleged that the examination of record is not representative of the current level of disability due to worsening.  In this case, the Veteran has made no statements regarding the worsening of his disability that would require any additional VA examination.  Thus, the Board may adjudicate this issue without prejudice to the Veteran. 

The Board finds that a rating in excess of 10 percent for the shrapnel wound under the Veteran's right eye is not warranted for the entire rating period on appeal.  In this regard, there is no evidence showing that the Veteran's scars have resulted in visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  As such, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased rating, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 4.3, 4.7 (2017).

Service Connection for a Low Back Disability

The Veteran maintains that his low back disability should be service-connected.  He states that during service, he was in a car accident that resulted in the current low back disability. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Here, the first element of a service connection claim is established as the record shows that the Veteran has a current diagnosis of moderately severe degenerative disc disease of the L4-S1 and mild to moderate degenerative disc disease of the T12-L2 and L3-L4.  See June 2010 VA Examination. 

The Veteran's service treatment records (STRs) reveal that he was in fact in a car accident while in service.  The November 1968 record indicates that he fell from a jeep.  It states that no one knew how he landed, but the Veteran was reported as unconscious for a period of time.  He remembered nothing of the fall.  He was taken to the medical unit for treatment.  His physical examination was normal, but back tenderness over the spine L3-L4 was noted.  There was no paraspinal muscle spasm.  He was diagnosed with a back strain.  Based on this evidence, the second element of service connection is satisfied.  

Finally, the Board finds that the evidence is at least in equipoise as to whether the Veteran's low back disability is related to his accident while in service.  In that regard, the law is clear.  Pursuant to the "benefit-of-the-doubt" rule, where there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  38 U.S.C. § 5107 (2012).  Although there is evidence against the claim, an opinion submitted in December 2016 from the Veteran's private chiropractor indicates that the Veteran's current low back disability was set in motion by the car accident during service.  In formulating his opinion, the doctor relied on his knowledge of the Veteran's medical history (he treated the Veteran since 2009), and relied on his own expertise, training, and knowledge.  He supported his opinion with a clear and thorough rationale and cited to medical principles.  Thus, the Board finds that this opinion is of significant probative value and is the most persuasive on the question of whether the Veteran's low back disability is as least as likely as not is related to service.    

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a low back disability is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Service Connection for Erectile Dysfunction

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

As an initial matter, the Board notes that the Veteran has a current diagnosis of erectile dysfunction.  See VA Treatment Records.  Medical treatment records reflect that the Veteran was first noted to have erectile dysfunction in September 2005.  See September 2005 Private Treatment Record.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's erectile dysfunction is secondary to his service-connected diabetes mellitus.  While April 2012 and February 2013 VA examinations for diabetes mellitus did not reflect that the Veteran had any diabetic complications, in the most recent DBQ for diabetes mellitus dated in October 2014, the Veteran's physician found that the Veteran had erectile dysfunction that was at least as likely as not (at least a 50 percent probability) due to diabetes mellitus.  Thus, the Board finds that the medical evidence is in equipoise on the question of whether the Veteran's erectile dysfunction is secondary to his diabetes mellitus.    

The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Service Connection for Ischemic Heart Disease

The Veteran maintains that he is entitled to service connection for ischemic heart disease, to include as due to herbicide exposure.  

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  The Board finds it significant that there is no evidence showing actual diagnosis related to ischemic heart disease.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran's STRs reveal complaints of chest pain for one year in March 1967; however the accompanying physical examination was negative for a diagnosis.  Further, at the Veteran's retirement medical examination, his lungs, chest, and heart were assessed as normal.  See January 1970 Retirement Examination. 

Post-service, the Veteran was seen for an elevated heart rate and palpitations.  Coronary artery disease (CAD), a presumptive heart condition related to herbicide exposure, was ruled out.  See January 2008 Private Treatment Record.  Since that time, the Veteran has been seen by VA Cardiology for continued complaints of intermittent palpitations and chest pressure.  The Veteran was provided pharmacological nuclear stress tests in December 2011 and February 2013.  The results from both tests showed no ischemia but ejection fraction from that study was normal, noted to be 63 percent.  The Veteran's prognosis was positive.  See VA Treatment Records.  No diagnosis of a heart disability, to include ischemic heart disease or the other specified forms of heart disease related to herbicide exposure, was made. 

The Board notes that the Veteran is competent to report observable symptomatology such as his experienced palpitations and chest pressure.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not demonstrated the medical expertise or training necessary to diagnose ischemic heart disease. 

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed, or during, or contemporary to the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board finds that the medical evidence of record, including VA and private treatment records, does not show that the Veteran has been diagnosed with ischemic heart disease or other specified forms of heart disease related to herbicide agent exposure, enumerated in the previous section of this decision.  Therefore, service connection is not warranted.  Congress has specifically limited entitlement to service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The evidence during or contemporary to the pendency of this claim does not show that it is at least as likely as not that the Veteran has a diagnosis of ischemic heart disease for which service connection can be granted.

Accordingly, the Board finds that the preponderance of the evidence is against a claim for direct, secondary, or presumptive service connection for ischemic heart disease and the claim must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 70 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety disorder, is denied. 

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II is denied. 

Entitlement to an initial rating in excess of 10 percent for shrapnel wound under the right eye is denied. 

The claim of entitlement to service connection for a low back disability is reopened. 

Entitlement to service connection for a low back disability is granted.  

Entitlement to service connection for erectile dysfunction, as secondary to service-connected diabetes mellitus, type II, is granted. 

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, is denied. 


REMAND

Unfortunately, a remand is required for the remaining issues on appeal.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (c) (2017).

VA's duty to assist includes obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012).  Furthermore, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA must provide a medical examination and elicit a medical opinion when the record contains (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence to make a decision on the claim.  See 38 U.S.C. § 5103A (d) (2); McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  The requirement that the evidence of record "indicates" that a disability, or persistent or recurrent symptoms of a disability, "may be associated" with the Veteran's service establishes "a low threshold."  McLendon, 20 Vet. App. at 83.

The Veteran maintains that his current neck and right arm disabilities should be service-connected.  He states that while in service he was in a car accident that resulted in the neck and right arm disabilities he has today.  

There is competent evidence that the Veteran has current neck and right arm disabilities.  Regarding the Veteran's claimed neck disability, the record shows that the Veteran has been variously diagnosed with cervical spondylosis with myelopathy involving the upper extremities, partial cervical ankylosis, and diffuse degenerative disc disease.  Concerning the Veteran's claimed right arm disability, the record shows that the Veteran has been diagnosed with tendinopathy of the distal supraspinatus, acromioclavicular joint degenerative joint disease with degenerative changes noted in the superior labrum.  See VA Treatment Records.  Further, there is evidence establishing that the claimed in-service event occurred. The Veteran's STRs confirm that he was in a car accident while in service in November 1968.  There is also an indication that the claimed neck and right arm disabilities may be associated with the in-service incident, as the STR notes that no one saw how the Veteran fell from the vehicle and the Veteran himself was unconscious following the accident.  Thus, a review of the accompanying records in concert with a medical evaluation by a medical professional would assist the Board in determining whether it is at least as likely as not that the current neck and right arm disabilities are related to his in-service accident.  Currently, there are no etiological opinions of record regarding these disabilities.  The Board thus finds that there is insufficient competent medical evidence available to make a decision on these claims.  The evidence of record warrants a remand for medical examinations and opinions regarding the conditions at issue.  

The Veteran has also claimed that he has nerve disabilities of the bilateral upper extremities that should be service-connected.  As previously discussed, the Veteran has a current neck disability that has various diagnoses identified, including cervical spondylosis with myelopathy affecting the upper extremities, and is being remanded in this decision for a medical opinion.  The Board finds that the Veteran's claimed nerve disabilities of the bilateral upper extremities are inextricably intertwined with the adjudication of the claimed neck disability, as a grant of service connection for the neck disability could result in secondary service connection for these extremities.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Thus, these issues must be remanded as well.  

Additionally, the Veteran states that he has prostatitis that should be service-connected.  STRs indicate that the Veteran complained of recurrent problems in the groin area while in service.  They note possible prostatitis in March 1968.  Post-service treatment records indicate that the Veteran had documented instances of prostatitis in 1997, 2003, 2005, 2006, and 2007.  See Private Treatment Records.  He states that he continues to have this condition and when it occurs he is placed on antibiotics.  The Veteran's diagnosis during the appeal has been for benign prostatic hypertrophy (BPH).  In July 2015, the Veteran was provided a VA examination for this condition.  The examiner reviewed the claims file and provided a physical examination of the Veteran prior to rendering her opinion.  She determined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She reasoned that BPH is less likely to be secondary to prostatitis, as BPH is an ongoing process of aging although the Veteran did have prostatitis in service and has had recurrent prostatitis since then.  

Once the Board undertakes the responsibility to offer a medical examination (or provide an opinion), it has a concomitant duty to ensure that any evidence received in association with such examination is adequate.  This conclusory opinion failed to provide an explanation for the opinion reached and thus is inadequate to resolve the issue on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).  A remand is required to obtain an adequate opinion on this issue.

Regarding the Veteran's service connection claim for hypertension as secondary to herbicide exposure, the Board notes that, while hypertension is not listed as a presumptive disorder related to herbicide exposure, the National Academy of Sciences (NAS) placed hypertension in the "Limited or Suggestive Evidence of Association" category.  75 Fed. Reg. 32,540, 32,549 (Jun. 8, 2010).  Hypertension has remained in this category in the subsequent promulgations of the Agent Orange Updates.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  The NAS updates are published in the Federal Register by VA and, thus, VA is on notice as to the information contained therein.  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because of change, bias, and confounding could not be ruled out with confidence."  Id. at 20, 309.  As such, an opinion which specifically considers and discusses the NAS studies must be obtained upon remand.  See 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (2017); Barr, 21 Vet. App. at 312.

Finally, the Board finds that any decision with respect to the service connection claims being remanded above may affect the claim for TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the claims for service connection currently on appeal because a hypothetical grant of the pending service connection claims could significantly change the adjudication of the TDIU issue because such a grant would increase the overall combined disability percentage and because the Veteran contends that his claimed orthopedic and urological disabilities contribute to his inability to secure substantially gainful employment.  See December 2012 VA Form 21-8940.  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issues are either resolved or are prepared for appellate consideration.  See Harris, 1 Vet. App. at 183   (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with appropriate examinations to determine the nature and etiology of any neck, right shoulder, and bilateral upper extremity disabilities.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiners must provide the following opinions:

A) Is it at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed neck disability had its onset in, or is otherwise related to, active military service?  In rendering this opinion, the examiner is asked to address the November 1968 in-service car accident and the Veteran's lay statement that he has experienced cervical pain since the accident in Vietnam, and the 1994 post-service car accident.  

B) Is it at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed right arm/shoulder disability had its onset in, or is otherwise related to, active military service?  In rendering this opinion, the examiner is asked to address the November 1968 in-service car accident. 

C) Is it at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed bilateral upper extremity nerve disability had its onset in, or is otherwise related to, active military service?  

D) Is it at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed bilateral upper extremity nerve disability is caused by or aggravated by any diagnosed neck disability?  Please note that "aggravation" is defined as any worsening beyond the natural progression of the disability. 

4.  Regarding the Veteran's claimed prostatitis disability, an addendum opinion is required that addresses the following:

Is it at least as likely as not (i.e., 50 percent probability or greater) that any diagnosed prostate disability had its onset in, or is otherwise related to, active military service?  In rendering this opinion, the examiner is asked to address the Veteran's complaints of groin pain in service, the "possible prostatitis notation," and the several instances of prostatitis noted in post-service medical records in 1997, 2003, 2005, 2006, and 2007.  

5.  Concerning the Veteran's hypertension, an addendum opinion is required that addresses the following:

Is it as likely as not (i.e., a 50 percent probability or greater) that the Veteran's diagnosed hypertension is related to his active service, including presumed exposure to herbicides? 

In rendering the above opinion, the examiner must specifically consider and discuss the NAS updates that elevated hypertension to the "Limited or Suggestive Evidence" category, i.e., "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  79 Fed. Reg. 20,308-309.  

The Board notes that the Agent Orange Updates, however, use only a general statistical analysis to determine whether a disease should be service-connected on a presumptive basis and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  The Board seeks a medical opinion on the likelihood that THIS Veteran's hypertension is related to HIS herbicide exposure given HIS medical history, family history, absence of other risk factors, etc.

Please note that a negative opinion based on herbicide exposure should not be premised on the absence of the disease from 38 C.F.R. § 3.309 (e) (2017). 
A complete rationale must be provided for all opinions expressed.  The pertinent evidence of record should be considered, to include the Veteran's lay statements.

6.  After completing the above and any other development deemed necessary, re-adjudicate the remanded issues of 1) entitlement to service connection for a neck disability, 2) entitlement to service connection for a right shoulder disability, 3) entitlement to service connection for a left upper extremity nerve disability, 4) entitlement to service connection for a right upper extremity nerve disability, 5) entitlement to service connection for prostatitis, 6) entitlement to service connection for hypertension, and 7) entitlement to a TDIU.  

If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and afforded the appropriate time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


